Citation Nr: 1103105	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compenable rating for service-
connected right shoulder disability.  

2.  Entitlement to an initial compensable rating for service-
connected right knee condition.  

3.  Entitlement to an initial compensable rating for service-
connected left knee condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2000 to November 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision issued by the RO.  
Pursuant to the Veteran's August 2008 written request, the 
Veteran was scheduled for a September 2008 travel board hearing.  
However, in a September 2008 letter, the Veteran withdrew his 
request for a travel board hearing and expressed his desire to 
continue his appeal through the traditional appeal process. 

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claims is warranted.  

The Veteran's right shoulder and bilateral knee disabilities were 
last examined by the VA in April 2007.  The Veteran expressd 
dissatisfaction with the April 2007 VA examination report and 
stated that the examiner did not accurately reflect the Veteran's 
complaints with respect to the severity of his right shoulder and 
bilateral knee disabilities.  In addition, a February 2008 
statement from the Veteran's representative indicates that the 
Veteran's last VA examination is inadequate for rating purposes.  

As such, the Board has determined that a new VA examination is 
warranted in order to fully and fairly evaluate the Veteran's 
claim for entitlement to compensable ratings for his right 
shoulder and bilateral knee disabilities.  See Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be 
required if record before the Board contains insufficient medical 
information for evaluation purposes).  

Under 38 C.F.R. § 3.321(b)(1) (2010), an extraschedular rating 
may be assigned in the case of "an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  In this case, the Veteran 
indicated, in an August 2007 written statement, that his service-
connected right shoulder and bilateral knees have caused 
interference with his employment such that the Veteran has 
contended that he lost a position due to his service-connected 
disabilities and has numerous physical limitations on the job. 
Therefore, the record reasonably raises the question of whether 
the Veteran's disability has markedly interferes with his 
employment pursuant to 38 C.F.R. § 3.321(b)(1).

The Board itself may not assign an extraschedular rating in the 
first instance, but must leave that initial determination to the 
Under Secretary for Benefits or the Director of the Compensation 
& Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001) (recognizing that "the [Board] is not authorized to assign 
an extraschedular rating in the first instance under 38 C.F.R. § 
3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 
93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).

The Board may, however, consider and adjudicate the issue of 
whether the RO should refer such a matter to appropriate 
personnel for extraschedular consideration pursuant to the 
procedures of 38 C.F.R. §§ 3.321(b)(1) and further may determine, 
after an initial review by the authorities pursuant to §§ 
3.321(b)(1), the propriety of assigning an extraschedular 
evaluation.  Smallwood, supra (acknowledging that precedent did 
"not limit the [Board's] duty to consider whether an extra-
schedular rating should be addressed by the appropriate 
official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a 
funnel to channel requests for an extraschedular rating through 
certain officials who possess the delegated authority to assign 
such a rating in the first instance") (emphasis in original).  
Thus, the Board determines that remand for consideration of the 
issues of entitlement to an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.

In order to give the Veteran every consideration with respect to 
the present appeal, and to ensure full compliance with due 
process requirements in light of the holdings of the Court and 
the VA General Counsel, it is the opinion of the Board that 
additional development of the record is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the 
elements of a claim for an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) and 
permit him the full opportunity to supplement 
the record as desired.  Any additional 
development should be undertaken as 
necessary.  

2.  Schedule the Veteran for a VA examination 
in order to determine the nature and severity 
of his service-connected right shoulder and 
bilateral knee disabilities.  

The Veteran should be scheduled for a VA 
examination by an appropriate examiner for an 
opinion as to the current nature and extent 
of his service-connected right shoulder and 
bilateral knee disabilities.  The examiner 
should identify all present manifestations of 
the service-connected disabilities and 
conduct all tests and studies deemed 
necessary.  The examiner should discuss any 
additional limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including use 
during flare-ups.

The examiner should also provide a full 
description of the effects of the service-
connected disabilities upon the Veteran's 
employment and daily life.  Particular 
emphasis should be placed upon any manifest 
limitation of activity alleged by the 
Veteran.

The claims file must be made available to the 
examiner for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, following a 
review of the entire claims file, 
readjudicate the Veteran's claims, in light 
of all pertinent evidence and legal 
authority.  The RO should consider whether 
the criteria for submission for assignment of 
an extraschedular rating for disabilities of 
the right shoulder and bilateral knees, 
pursuant to 38 C.F.R. § 3.321(b)(1) are met.  
If such criteria are met, the case should be 
referred to the Undersecretary for Benefits 
or the Director of the Compensation and 
Pension Service for appropriate action.  

The RO's adjudication of the rating assigned 
for the Veteran's disabilities should include 
consideration of whether staged ratings, 
pursuant to Hart v. Mansfield, 21 Vet. App. 
505 (2007) (a claimant may experience 
multiple distinct degrees of disability that 
might result in different levels of 
compensation from the time the increased 
rating claim was filed until a final decision 
is made) are appropriate.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, send him and his representative 
a Supplemental Statement of the Case and give 
them time to respond to it before returning 
the case to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.(2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


